18-10947-scc          Doc 1235        Filed 02/11/19 Entered 02/11/19 17:13:16                      Main Document
                                                    Pg 1 of 2


James H.M. Sprayregen, P.C.                                       James A. Stempel (admitted pro hac vice)
Christopher J. Marcus, P.C.                                       Joseph M. Graham (admitted pro hac vice)
KIRKLAND & ELLIS LLP                                              Angela M. Snell (admitted pro hac vice)
KIRKLAND & ELLIS INTERNATIONAL LLP                                KIRKLAND & ELLIS LLP
601 Lexington Avenue                                              KIRKLAND & ELLIS INTERNATIONAL LLP
New York, New York 10022                                          300 North LaSalle Street
Telephone:      (212) 446-4800                                    Chicago, Illinois 60654
Facsimile:      (212) 446-4900                                    Telephone:       (312) 862-2000
                                                                  Facsimile:       (312) 862-2200

Counsel to the Debtors and Debtors in Possession

 UNITED STATES BANKRUPTCY COURT
 SOUTHERN DISTRICT OF NEW YORK

                                                                 )
     In re:                                                      )        Chapter 11
                                                                 )
     NINE WEST HOLDINGS, INC., et al.,1                          )        Case No. 18-10947 (SCC)
                                                                 )
                                        Debtors.                 )        (Jointly Administered)
                                                                 )

               NOTICE OF ADJOURNMENT OF THE CONFIRMATION HEARING

              PLEASE TAKE NOTICE that the hearing (the “Confirmation Hearing”) to consider

 confirmation of the Debtors’ Second Amended Joint Plan of Reorganization Pursuant to

 Chapter 11 of the Bankruptcy Code [Docket No. 1111] (as may be amended or modified from time

 to time, the “Plan”) has been adjourned to February 25, 2019, at 1:00 p.m., prevailing Eastern

 Time, before the Honorable Shelley C. Chapman, in the United States Bankruptcy Court for the

 Southern        District    of    New      York,      located       at   One    Bowling       Green,      New York,

 New York 10004-1408.




 1     The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
       number, are: Nine West Holdings, Inc. (7645); Jasper Parent LLC (4157); Nine West Management Service LLC
       (4508); Kasper Group LLC (7906); Kasper U.S. Blocker LLC (2390); Nine West Apparel Holdings LLC (3348);
       Nine West Development LLC (2089); Nine West Distribution LLC (3029); Nine West Jeanswear Holding LLC
       (7263); One Jeanswear Group Inc. (0179); and US KIC Top Hat LLC (3076). The location of the Debtors’ service
       address is: 1411 Broadway, New York, New York 10018.


 KE 59520448
18-10947-scc       Doc 1235      Filed 02/11/19 Entered 02/11/19 17:13:16           Main Document
                                               Pg 2 of 2


         PLEASE TAKE FURTHER NOTICE that the Confirmation Hearing may be further

 continued from time to time by announcing such continuance in open court or otherwise, without

 further notice to parties in interest.

         PLEASE TAKE FURTHER NOTICE that the Plan and copies of all documents filed in

 these chapter 11 cases are available free of charge by (a) calling the Debtors’ restructuring hotline

 at (855) 628-7533 within the United States or Canada or, outside of the United States or Canada,

 by calling +1 (917) 651-0324; (b) visiting https://cases.primeclerk.com/ninewest; and/or

 (c) writing to Nine West Holdings, Inc. Ballot Processing, c/o Prime Clerk, LLC, 830 3rd Avenue,

 3rd Floor, New York, New York 10022. You may also obtain copies of any pleadings filed in

 these chapter 11 cases for a fee via PACER at: http://www.nysb.uscourts.gov.

 New York, New York                            /s/ Joseph M. Graham
 Dated: February 11, 2019                      James H.M. Sprayregen, P.C.
                                               Christopher J. Marcus, P.C.
                                               KIRKLAND & ELLIS LLP
                                               KIRKLAND & ELLIS INTERNATIONAL LLP
                                               601 Lexington Avenue
                                               New York, New York 10022
                                               Telephone:     (212) 446-4800
                                               Facsimile:     (212) 446-4900
                                               - and -
                                               James A. Stempel (admitted pro hac vice)
                                               Joseph M. Graham (admitted pro hac vice)
                                               Angela M. Snell (admitted pro hac vice)
                                               KIRKLAND & ELLIS LLP
                                               KIRKLAND & ELLIS INTERNATIONAL LLP
                                               300 North LaSalle Street
                                               Chicago, Illinois 60654
                                               Telephone:     (312) 862-2000
                                               Facsimile:     (312) 862-2200

                                               Counsel to the Debtors and Debtors in Possession




                                                  2
 KE 59520448
